 RONEY PLAZA APARTMENTSRoney Plaza Apartments and Hotel, Motel, Restau-rant, Highrise Employees & Bartenders Union,Local 355, AFL-CIO. Cases 12-CA-7340, 12-CA-7351. 12-CA-7468, and 12-RC-5169September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 17, 1977, Administrative Law JudgeDonald R. Holley issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief' and has decided to affirm the rulings,findings,2and conclusions of the Administrative LawJudge, to modify his remedy3and to adopt hisrecommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Roney PlazaApartments, Coral Gables, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.2 The Respondent has excepted to certain credibility findings made bythe Administrative L aw Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.We adopt, pro forma, the Administrative Law Judge's dismissal ofallegations to which no exceptions were filed.3 In accordance with our decision in Florida Steel Corporation, 231NI.RB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25. 1977. in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.4 Chairman Fanning adheres to his interpretation of N.LR.B. v. GisselPacking Co.. Inc.. 395 U.s. 575 (1969). as expressed in his dissenting opinionin Steel Fab, Inc., 212 NLRB 363 (1974)., that in these circumstancesRespondent violated Sec. 8(aX5) on August 25. 1976. the date that it refusedto recognize and bargain with the Union supported by a majority of unitemployees. The Respondent, by thereafter engaging in serious unfair laborpractices, forfeited whatever rights it might otherwise have had to insist thatmajority status be proven by other means.232 NLRB No. 66DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge: Thecharges herein were filed on September 13 and 20 andNovember 10, respectively, by Hotel, Motel, Restaurant,Highrise Employees & Bartenders Union, Local 355, AFL-CIO, herein called the Union, and copies thereof were dulyserved on Roney Plaza Apartments, herein called theRespondent. On October 20, the Regional Director forRegion 12 issued an order consolidating cases andcomplaint and notice of hearing in Cases 12-CA-7340 and12-CA-7351 alleging violations of Section 8(a)(X) and (3)of the National Labor Relations Act, as amended, hereincalled the Act. Thereafter, on January 4, 1977, theRegional Director issued an order directing hearing andconsolidating cases in which he indicated that certainspecified objections to an election held in Case 12-RC-5169 and issues raised by charges filed in Case 12-CA-7468 were to be consolidated with Cases 12-CA-7340 and12-CA-7351 for hearing. On January 6, 1977, the RegionalDirector issued an order consolidating cases and amendedcomplaint and notice of hearing consolidating the abovedesignated cases for hearing and alleging additionalviolations of Section 8(a)(1) and (5) of the Act based on thecharges filed in Case 12-CA-7468. Respondent filedanswers to the complaints denying the commission of theunfair labor practices alleged.Pursuant to notice, a hearing was held before me at CoralGables, Florida, on January 31 and February I and 2,1977. All parties appeared and were afforded full opportu-nity to participate, to introduce and to meet materialevidence, and to engage in oral argument. Respondent andGeneral Counsel filed posthearing briefs which have beencarefully considered.Upon the entire record in the case, the argument ofcounsel, the briefs, and from my observations of thewitnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONAs admitted, Respondent is a partnership engaged in thebusiness of renting apartments and hotel rooms with itsoffice and principal place of business located at 2301Collins Avenue, Miami Beach, Florida. During the 12months preceding January 6, 1977, a representative period,it had a gross volume of business in excess of $500,000 andduring the same period it purchased goods and materials,which originated outside the State of Florida, in an amountexceeding $50,000. It was admitted and I find thatRespondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.I All dates herein are in 1976 unless otherwise noted.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDIt was admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(1) ConductBackgroundA group of the employees in Respondent's maintenance,housekeeping, and porter departments contacted theUnion on August 20 regarding possible representation.They were given some 40 union authorization cards andemployees Renny Suarez, Jose Vigoa, and Raul Velasquezthereafter sought to have Respondent's employees sign thecards.2Before they commenced their solicitation efforts, Suarez,Vigoa, and Velasquez discussed the technique they woulduse. Velasquez credibly testified they agreed they would:(I) tell employees they should sign to get better benefitsand vacations; (2) tell each employee everyone else hadalready signed and he or she should sign; and (3) tell eachemployee they would not get the benefits if they did notsign. Since many of the employees were solicited duringworking time, they were asked to say they had signedoutside the building.The technique utilized by the employee organizers wasquite successful and the record reveals that all 29 cardsused to support the Union's claim of majority status wereobtained in 3 days, i.e., 25 on August 23; 3 on August 24;and I on August 25.3While the record does not reveal precisely whenRespondent learned of the employees' interest in theUnion, it was stipulated that Respondent's general manag-er, Terry Herman, contacted his labor counsel at the outsetof the campaign, and Attorney Allen thereafter visited thepremises and met with the general manager, the assistantmanager, and all supervisory personnel to tell them whatthey could and could not lawfully do during a unionorganization campaign. Among other things, Allen in-formed those at the meeting that they could discuss theirpersonal feelings about the Union with employees, butshould refrain from calling them to an office for suchpurpose, and should avoid promising them benefits,threatening them, or interrogating them concerning theirunion activities or sentiments.The Union filed a petition for an election with theBoard's Regional Office on August 25 and shortlythereafter General Manager Herman held a meeting withRespondent's employees, during which he informed themhe had received a letter from the Union, and the2 All three employee organizers testified at the hearing. The testimony ofSuarez and Vigoa is most unreliable. Their demeanor while on the stand wasnot impressive and their denial that they engaged in activities attributed tothem by a number of credible witnesses causes me to disregard theirtestimony which conflicts with the testimony of others. I am convincedVelasquez attempted to testify truthfully.:' See G.C. Exhs. 5 34.4 Suarez restified the maids' lunch hour is from 12 noon to 12:30 p.m.and that Caraballa acknowledged such at the time of the incident. Nichlestestified the maids go to lunch after 12:30 p.m. Vigoa testified he wasRespondent's position was that it did not want the Unionand would oppose it in every lawful way.I. The solicitation situationGeneral Counsel contends that Respondent promulgatedand enforced an unlawful no-solicitation rule on and afterAugust 27 and that it promulgated and enforced anunlawful no-access rule on and after September 17.Additionally, he alleges that Respondent's general manag-er unlawfully threatened employees with discharge onSeptember 7 and 18 if they continued to talk about theUnion. The evidence offered to support the allegations issummarized below.Prior to the union organizational campaign, Respondenthad no written no-solicitation rule. Herman testifiedemployees were permitted to discuss any subject on the joband that Respondent did not attempt to curtail discussionif it did not interfere with work. He cited no instanceswherein discussion had been curtailed because it interferedwith the work of employees.Shortly after he received authorization cards, Suarezasked Respondent's assistant chief engineer, Felix Llibre, ifhe would sign a card. Llibre declined the request as he didnot know whether he was considered to be a supervisor,and at a later time he informed Suarez that the chiefengineer, Mendez, had told him he was going to tell thegeneral manager the employees were interested in theUnion. About the same time, Mendez confronted Suarezand told him he had an order from Assistant ManagerDescalzo that "we could not talk with any employee."Herman testified that several supervisors, includingMendez and Llibre, reported to him prior to September 7that Suarez was interfering with the work of others bysoliciting for and discussing the Union while they wereworking. Herman sought the advise of counsel as to whathe should do and was advised to do nothing as thesituation might clear up by itself. Shortly thereafter, onSeptember 6, Respondent's housekeeper, Maria Nichles,experienced difficulty with Suarez while he was discussingthe Union with a maid, Sophia Caraballa. Nichles crediblytestified she heard Suarez and Caraballa talking about theUnion in the hall outside her office at 12:10 p.m. and shewent to them and asked Suarez to refrain from talking tothe maids during the time they were working. Suarezreplied he was on his lunch and Caraballa was too. Nichlesinformed him Caraballa was not on her lunch and Suarezwalked away shouting the maids got no lunch -thatMaria would give the maids no lunch.4Nichles reportedthe above-described incident to Herman, and on Septem-ber 7 Herman, accompanied by Descalzo who interpretedfor him, reprimanded Suarez as follows: 5present during the incident and corroborated Suarez. I credit Nichles'version, including her testimony that Vigoa was not present. Caraballa whowas called by General Counsel gave no testimony concerning the incident. Iinfer her testimony would have been adverse to General Counsel.I Suarez testified he was told, infer aia, "there are rumors you are talkingto employees about the Union ...if I continue this way he [Herman I wasgoing to let me go." Vigoa testified he was present and heard Herman tellSuarez "he had heard a rumor he was talking about the Union in thebuilding and if he heard of him talking union in the building he was going to410 RONEY PLAZA APARTMENTSI told him that he could not and should not talk tothe employees while they were working and that hecould talk to the employees anytime he wanted toduring the lunch hour or break hours but that I did notwant him to stop my employees from working bystopping and talking to them and harassing them andmaking speeches so that they would stop what theywere doing.**I told him that I wanted him to stop and desist thatpractice and if he didn't I would have to take furtheraction.**If you continue talking about the union during theworking time and disrupting these people, stoppingthem from work, that you would be fired, you would beterminated.Without specifically fixing the time of the conversation,:mployee Velasquez testified, without contradiction, thatHerman told him he could not propaganda in favor of theUnion during working hours. He admitted Hermanqualified the statement by saying he could engage in suchactivity during lunch or breaks. The circumstances indi-zate, and I find, that this conversation occurred on or nearSeptember 7.On September 15, Suarez, Velasquez, and an unnamedporter were in one of Respondent's elevators when KarenMiller, a maid, got on the elevator. While they weredescending, Suarez asked Miller to join the Union anddiscussed the advantages with her.6She left the elevatorand reported the incident to Nichles who in turn reported itto Herman. The next morning, Herman, again accompa-nied by Descalzo, sought out Suarez. When Herman askedSuarez about the incident and Suarez evaded the inquiry,Herman discharged him as will be discussed more fullyhereinafter.Vigoa testified, without contradiction, that Mendezapproached him while he was in the barber shop located inthe public area of Respondent's premises on September 17at 4:30 p.m. and told him he would have to leave becausehe had instructions that none of the employees was to be inthe building after 4:30 p.m. Vigoa testified someone hadremained at the building until all employees had left fromthat time until the day of the hearing.Subsequent to its August and September attempts tocontrol prounion solicitation, Respondent, in October,hired Henry Garcia who testified he was hired "to speakabout the unions." Garcia campaigned against the Unionat Respondent's premises by discussing the subject withemployees during working hours during October andNovember. On occasion, employees were sent to talk tohim in an art room where tenants painted pictures. Detailsof his discussions with employees which are alleged to haveviolated the Act are set forth hereinafter.be fired." I credit Herman's version and credit his testimony that Velasquezwas present but Vigoa was not.6 Miller had previously signed a card at Suarez' urging. Suarez denied heAnalysisIn Walton Manufacturing Company, 126 NLRB 697, 698(1960), the Board set forth the general rule to be observedin situations involving promulgation and enforcement ofno-solicitation rules applicable to working time:2. No-solicitation or no-distribution rules whichprohibit union solicitation or distribution of unionliterature by employees during working time arepresumptively valid as to their promulgation, in theabsence of evidence that the rule was adopted for adiscriminatory purpose; and are presumptively valid asto their enforcement, in the absence of evidence thatthe rule was unfairly applied.Subsequent to formulation of the general rule set forthabove, the Board considered the issue involving the natureof the evidence required to establish discriminatory motivein adopting or enforcing a no-solicitation rule in Star-BriteIndustries, Inc., 127 NLRB 1008 (1960). In that case theBoard concluded that evidence (which revealed the rulewas limited to union solicitation, was orally promulgated atthe time of the Union's appearance, was applied to twoemployees who were interrogated concerning, and warnedof discipline for engaging in further distribution of unioncards) was insufficient to overcome the presumption ofvalidity of the rule. Subsequently, however, the Boardoverruled the Star-Brite case in The Wm H. BlockCompany, 150 NLRB 341, 343 (1964) where it held:Under these circumstances [solicitation not involvingthe union was permitted], the enforcement of Respon-dent's rule against solicitation in order to preclude onlydiscussions concerning the Union was clearly anunjustified restriction of the employees' right of self-organization and violated Section 8(a)(X) of the Act.General Counsel contends the evidence in this case revealsthat Respondent adopted its no-solicitation rule for adiscriminatory purpose and cites as authority, inter alia,State Chemical Company, 166 NLRB 455 (1967) where theBoard reiterated the general rule and then held GeneralCounsel had rebutted the presumption of validity byproving: (1) the ban was promulgated at a time of intensiveunion activity and was specifically directed in the firstinstance at a known union adherent; (2) the Respondentpermitted solicitations of other kinds during worktime; and(3) the Respondent was hostile to union organizationalefforts, as reflected by its conduct found violative ofSection 8(a)(1) and (3).Respondent contends in this case that it does not have ano-solicitation rule and employees are permitted to talkabout anything on the job so long as their activity does notinterfere with work.In this case, upon the advent of the union activity,Respondent promulgated a rule which prohibited solicita-tion on behalf of the Union and indicated the penalty forviolation was discharge. Furthermore, the rule was point-was on the elevator at the time in question 10:30 a.m. -but Velasquezand Miller testified he was. I credit Velasquez and Miller.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDedly brought to the attention of Suarez and Velasquez whowere known to have been actively soliciting on behalf ofthe Union. While Respondent sought to prove that theactivities of Suarez in particular interfered with the work ofCaraballa and Miller, I note an§ interference withCaraballa's work was minimal and Suarez was not shownto have interfered with Miller's work at all as she had nojob functions to perform in the elevator. Moreover,Herman revealed during his testimony that Suarez wascarrying out a "vendetta' against him and characterized hissolicitaion of Miller in the elevator as "harassment."Herman was describing Suarez' solicitation efforts ratherthan his interference with the work of others when heuttered such comments. Further, while I do not pass on thelegality of Respondent conduct consisting of antiunionsolicitation while prohibiting the employees from solicitingfor the Union (all on company time), I note thatRespondent was not concerned with interference with thework of employees which was caused by Garcia's extensiveantiunion discussions with them.7In sum, even though Ifind that Herman orally promulgated what could be alawful no-solicitation rule in his discussions with Suarezand Velasquez, I find he did so for an unlawful purposesince his intent was to interfere with the right of theemployees to engage in union activity, rather than toprevent interference with the work of employees. Accord-ingly, I find that the no-solicitation rule promulgated onSeptember 7 and thereafter enforced was promulgated andenforced in violation of Section 8(a)(1) of the Act. As therule was invalid, I find that Herman's warnings to Suarezand Velasquez that they would be disciplined if theyviolated the rule also constituted violations of Section8(a)(1) of the Act.2. Alleged violations by MendezSuarez testified that Mendez told him in late August thatAssistant Manager Descalzo had said "we [employees]cannot talk to any employee." The record does not revealthe remainder of the conversation, if any, and no testimonywas adduced to reveal the circumstances in which theremark was made.Vigoa testified that on September 17 he was in thebarbershop on Respondent's premises when Mendezappeared and told him he should leave because allemployees were supposed to be out of the building by 4:30p.m. Vigoa protested that he was in a public area and waspermitted to remain until his hair was cut. He testified fromthat time until the date of the hearing someone remained atthe building until all employees had left the building.Mendez was not called as a witness to rebut the describedtestimony.AnalysisI find no merit in General Counsel's contention thatMendez announced an unlawful no-solicitation rule in lateAugust. Obviously, Suarez lifted a comment made byMendez from context and the record fails to reveal theremainder of the conversation or the circumstances at the1 Conduct of such discussions was Garcia's full-time duty and he talkedwith all of Respondent's Spanish-speaking employees which numberedabout 20 employees.time of the utterance. I deem the fragmentary evidenceinsufficient to establish the violation alleged and recom-mend that paragraph 10(a) of the complaint be dismissed.By refraining from calling Mendez as a witness, Respon-dent failed to furnish any justification for Mendez'September 17 attempt to evict Vigoa from the barbershopafter working hours. As the Board found in Tri-CountyMedical Center, Inc. 222 NLRB 1089 (1976), a no-accessrule is valid only if it (1) limits access solely with respect tothe interior of the plant and other working areas; (2) isclearly disseminated to all employees; and (3) applies tooff-duty employees seeking access to the plant for anypurpose and not just to those employees engaging in unionactivity. As Respondent promulgated its no-access ruleduring the union campaign immediately after dischargingSuarez for soliciting and it failed to show that Mendez'attempt to evict Vigoa from a public and nonworking areaof the premises was justified by business reasons, I inferthat the rule was promulgated to prevent employees fromexercising their statutory rights at the premises when theywere lawfully on the premises. It follows, and I find, thatRespondent violated Section 8(a)(1) of the Act by promul-gating and enforcing the no-access rule in question.3. Alleged interrogation by HermanGeneral Counsel contends that Herman unlawfullyinterrogated an employee "concerning the Union activities,desires, and sympathies of its other employees" onSeptember 18. During the hearing, General Counselindicated that he had intended to prove the allegationthrough employee Velasquez. Velasquez gave no testimonywhich would reveal that such an interrogation occurred.Consequently, at the close of the General Counsel's case, Igranted Respondent's motion to dismiss paragraph 9(b)(i).In his brief, General Counsel contends that Hermanadmitted, while Respondent was presenting its case, that heunlawfully interrogated Velasquez. I find this contention tobe without merit. Herman testified on direct that after heterminated Suarez on September 16 he went to Velasquezand asked if he knew anything about an incident involvingSuarez and Miller on an elevator. Velasquez reportedlysaid no. During cross-examination the following occurred:Q. (by Mr. Cruz) In your investigation of theincident in the elevator with Suarez and Miss Miller didyou ask Velasquez whether he had seen Renny doingthis and he denied it, was that your testimony?A. No.Q. What was your testimony?A. My testimony was, did he know anything aboutthe incident with Renny and Karen [Miller].Q. With Renny trying to show her a card orwhatever?A. Right.AnalysisApparently, General Counsel concluded that Hermanadmitted by his response to the last question in the quoted412 RONEY PLAZA APARTMENTStestimony that he had asked Velasquez if Renny Suarezwas trying to show Miller a card in the elevator. When thequestion was asked and the answer was given, I understoodHerman had merely agreed that counsel had correctlydesignated the incident, not that Herman was admitting heasked Velasquez whether he saw Renny trying to show her(Miller) a card. As the testimony is ambiguous, I concludeit does not establish the admission urged by GeneralCounsel. In my view, Herman did not engage in coerciveinterrogation by merely asking Velasquez if he knewanything about the elevator incident. The question calledfor a yes or a no answer. When Velasquez answered no, theinquiry ceased. Accordingly, I find General Counsel hasfailed to prove that Respondent coercively interrogated anemployee on September 18 and recommend that theallegation in question be dismissed.4. The activities of Henry GarciaGeneral Counsel sought through employee witnessesVigoa, Caraballa, and Gonzalo Garcia to prove that HenryGarcia, an individual hired by Respondent for the specificpurpose of persuading Spanish-speaking employees to voteagainst the Union at the election, unlawfully interrogated,threatened, and intimidated employees through systematicprivate interviews during the month of October.Vigoa testified Garcia asked him 5 days before theelection how he was going to vote. He asserts that he toldGarcia he was with the Union and was going to vote for itand Garcia replied he did not think "we [it] was going towin." Vigoa testified Garcia then asked him why theybrought the Union to the building and explained that hewas there because the owner of the building wanted suchinformation.Caraballa testified Garcia spoke with her on threeoccasions, i.e., October 29 and November 3 and 4. She saidhe asked her why she got into the Union and told her theUnion was no good. She claims she told him she got intothe Union because the Union helps the employee and,secondly, because she was a maid and was very muchmistreated by the housekeeper by the name of Maria. Sheclaims Garcia showed her a piece of paper showing howone could buy a late model car with money they could saveand claimed he made comments indicating one could buysteak and do things one likes to do with money whichwould go to a union. Caraballa testified Garcia told her onNovember 4 that if the Union lost and the Company wonthe election they would throw out the employees three bythree.Gonzalo Garcia testified that on a unspecified date hespoke with an unidentified man in the room where tenantspaint pictures and during the conversation the man askedwhy employees were asking for the Union.Henry Garcia testified he was a lawyer and a judge inCuba, and is presently a law student in Miami. He testifiedhe was hired to discuss the Union with employees and thathe was briefed by Respondent's counsel. In general, he saidRespondent's counsel told him, "I cannot make questions,I cannot make promise, I cannot threaten nobody." Beforehe talked to employees he said he was given a bookletwhich he read two or three times.Henry Garcia admitted he spoke with Vigoa. He said 90percent of their discussion concerned Cuban matters andthe Cuban revolution, and the balance of the time wasspent talking about unions. Garcia described the discussionof the Union stating, "I talked to him about facts, aboutthe facts that the unions was doing in Cuba and now herein the United States and the wages and salaries that theemployees got with the Union and without the union." Hespecifically denied asking Vigoa how he was going to voteor why he was trying to bring the Union into the building.Garcia acknowledged talking to Caraballa and hedescribed their discussion regarding her country origin andher religion. He did not describe any conversation with herconcerning the Union, and claimed she told him if theUnion lost the election that Roney was going to fire themthree by three.While Henry Garcia did not admit or deny he talked toGonzalo Garcia, he admitted he spoke with all Respon-dent's Spanish-speaking employees. I make no findingsregarding this incident because Gonzalo Garcia did notidentify the person who spoke with him.Obviously, the conflicting testimony of Caraballa, Vigoa,and Garcia necessitates a credible resolution. I credit theemployee assertions that Garcia asked them how they weregoing to vote and why they had joined or supported theUnion. In addition to the fact that I was favorablyimpressed by Caraballa's demeanor while she testified, Iam persuaded she and Vigoa testified truthfully regardingthe interrogations under discussion as Garcia was admit-tedly hired by Respondent for the sole purpose ofcampaigning against the Union for Respondent. Garcia'sdenial that he interrogated these two employees was notconvincing since he made no attempt to relate his bestrecollection of the portions of the conversations whichrelated to the Union. I am not convinced, and refrain fromfinding, that Garcia told Caraballa Respondent would firethe employees three by three if the Union lost the election.By uttering such a prediction, Garcia would have beenencouraging rather than discouraging employees fromvoting for the Union. Suarez and Vigoa were predictingRespondent would fire employees if the Union lost theelection and I am convinced Caraballa heard the commentin question from a source other than Garcia.AnalysisGeneral Counsel contends that Garcia unlawfully inter-rogated employees, unlawfully threatened them, andsystematically conducted private interviews in an atmo-sphere designed and calculated to intimidate them. I findthat Garcia asked Vigoa how he was going to vote andasked him why they brought the Union to the building.Additionally, I find that he asked Caraballa why she gotinto the Union and told her it was no good. Through thisconduct, Respondent violated Section 8(aX 1) of the Act asalleged. As indicated above, I find that Garcia did not tellCaraballa Respondent would discharge employees three bythree if the Union lost the election. Additionally, I find therecord does not reveal that Garcia systematically inter-viewed employees in an unlawful manner. Accordingly, forthe reasons stated I find General Counsel has not provedthe allegations set forth in paragraphs 9(cXii) and (iii) by a413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreponderance of the credible evidence and I recommendthat such allegations be dismissed.B. The Discharge of Renny SuarezRenny Suarez was hired by Respondent in April or May1975. He worked in the maintenance department and wassupervised by Louis Mendez, chief engineer.The record reveals Suarez was the Union's most activemembership solicitor during its campaign at Respondent.Shortly after the cards were obtained on August 20, Suarezasked Felix Llibre, assistant chief engineer, to sign a card.Llibre refused to sign until he learned whether he wasconsidered by Respondent to be a supervisor and severaldays after Suarez had solicited him he told Suarez it wasMendez' duty to tell the Company the employees wantedthe Union.Herman admitted he learned soon after the unioncampaign began that Suarez was soliciting for the Union.As previously indicated about September 7 Hermanwarned Suarez not to solicit on company time. OnSeptember 16, Herman terminated the employee. Admit-tedly, part of the motivation for the discharge was the factthat it had been reported to Herman that Suarez hadsolicited employee Karen Miller in an elevator on the dayof the discharge.Herman defended his decision to discharge Suarez byclaiming, in effect, that Suarez had been an unsatisfactoryemployee throughout his employment and the Millerincident, following his earlier reprimand concerning theCaraballa incident, was the "straw that broke the camel'sback." Thus he testified that Mendez had terminatedSuarez about 7 months prior to September 16 because thesupervisor claimed Suarez refused to perform a workassignment. Herman countermanded the early dischargeaction and Suarez continued to work. Herman testifiedthat, when the union campaign began, he received reportsfrom numerous supervisors which indicated Suarez wasinterrupting the work of others by soliciting for the Union.While nothing was done at first, the Caraballa incidentcaused Herman to reprimand the employee. About thesame time, Herman testified that word reached him thatSuarez had refused to put chemicals in the apartment'swater system. Herman called him to the office and agreedto furnish certain safety equipment to cause the employeeto continue to perform this task, which he had regularlyperformed in the past. Herman testified that, on the daySuarez was discharged, Respondent's counsel, Norton,conducted a meeting attended by employees and Suarezinterrupted Norton four or five times by snickering,laughing, and carrying on.8Finally, after the meeting withemployees, Herman received a report that Suarez, Velas-quez, and a porter were in an elevator with Karen Millerand that Miller became disturbed when the men spoke toher concerning the advantages of joining the Union.9When this matter was reported to Herman, he had Milleridentify Suarez, Velasquez, and a porter. The next dayHerman, accompanied by Descalzo, went to talk to Suarez.8 Suarez denied that he intended to interrupt the meeting. I creditHerman's testimony.9 Miller had already signed a card. Velasquez credibly testified he toowas trying to get Miller to sign a card in the elevator.Suarez' version of the discharge conversation is thatHerman asked him if he was filling out a card of one of theemployees "of elevator boys" the day before. He claims heasked Herman which elevator, elevator A or B, and thatHerman replied, "It doesn't matter. Is it true or false."Suarez allegedly told him it was not true and Herman said,"Well, I am going to throw you out now." Herman'soriginal version of the conversation was that he askedSuarez if he had accosted Karen Miller in the elevator andSuarez denied it. Herman testified he then had Descalzoask the same question in Spanish and Suarez again deniedit. Herman then told Suarez he was through. Suareztestified at the hearing that he could not have solicitedMiller as claimed because he was working in the "chiller"room with Supervisor Felix Llibre when the incidentoccurred. 10AnalysisPatently, Renny Suarez would not have been terminatedby Respondent on September 16 if he had not solicitedMiller to sign a union card in the elevator on the previousday. While Herman indicated Suarez had engaged inprevious conduct which revealed he was not an entirelydesirable employer, his investigation of the elevatorincident prior to his September 16 discussion with Suarezreveals he wanted to be sure of his ground before heconfronted Suarez. His testimony leaves no doubt that theincident led to the discharge. Thus, the legality or illegalityof the discharge turns on whether the September 15solicitation was protected or unprotected activity. Asneither Suarez nor Miller was on break or lunch at thetime, the inquiry must be narrowed to whether thesolicitation which occurred during working time wasprotected activity.In The J.L Hudson Company, 198 NLRB 172 (1972), theBoard reversed a Trail Examiner's finding that an employ-ee guilty of worktime solicitation was lawfully terminated,observing:In a recent case similar to this case, the Boardreversed a Trial Examiner who had similarly found thata discharge for worktime solicitation of union cardswas lawful, stating:The Trial Examiner's rationale presumes that,despite the absence of a valid rule, employers mayterminate employee organizers who engage inwork-time union solicitation even though theactivities of the employees entail no interferencewith production or plant discipline. In ouropinion, the question of whether work-timesolicitation is protected or unprotected activitycannot be determined on an absolute basis. Onthe contrary, the result must turn on the delicatebalance that must be maintained between theemployee's right to engage in organizationalactivity and the employer's responsibility for theio Velasquez credibly testified he was in the elevator with Suarez whenthe incident occurred. I credit Velasquez who corroborates Miller's versionof the incident.414 RONEY PLAZA APARTMENTSmaintenance of rules necessary to efficient opera-tion of the plant. This balance must be adminis-tered in a fashion ensuring that reprisals are nottaken against the principal in-plant organizerswhere legitimate interests of employers are notinvolved.A discharge based on work-time distributionof cards in the absence of a valid rule is suggestivethat the employer was reacting to the protectedaspect of the employee's conduct, rather thanconsiderations of plant efficiency. Accordingly, inSelwyn Shoe Manufacturing Corporation, it washeld that in the absence of such a rule it was not asufficient defense that the dischargee's activities(in that case, antiunion activities) "impinged onworking time." The Board said:"There must also be a showing that thedischarge flowed from [the employee's] abdica-tion of her working duties rather than from thefact that she engaged in solicitation against theunion."Respondent has not shown in this case that Suarez'discharge flowed from abdication of his work duties oractual interference with the work of Miller. Indeed, theincident which provoked the termination occurred whenboth employees were "waiting to work" while they rode inan elevator. Had that discussion concerned the weather, aball game, or any subject other than the Union, it is clearthat it would not have been deemed prohibited and Suarezwould not have been discharged. Moreover, the record inthis case reveals that Respondent was not concerned withinterference with the work of employees if the interferencewas caused by antiunion discussion. Garcia was admittedlyhired to engage in antiunion discussion with employeesduring their worktime and he did so in October andNovember. Considering all the circumstances, I find thatRespondent discharged Suarez on September 16 in reprisalfor his union activity rather than in the interests ofmaintaining production and discipline. Accordingly, I findthat Respondent thereby violated Section 8(a)(X) and (3) ofthe Act.C. The Alleged 8(a)(5) ViolationI. The appropriate unitOn August 25, 1976, the Union filed the petition in Case12-RC-5169 requesting a bargaining unit including em-ployees in the maintenance department, housekeepingdepartment, and porter department and excluding officeclerical employees, guards, and supervisors as defined inthe Act. The Regional Director for Region 12 issued hisDecision and Direction of Election in the representationcase on October 7 and therein found the appropriate unitto be:" The J. L. Hudson Company, supra, and cases cited therein.:2 See Sec. 102.67(f) of the Board's Rules and Regulations; DetroitPlastic Molding Co., 228 NLRB 1030 (1977).la I note the Board may reconsider and modify its prior finding as to theappropriate bargaining unit if it deems the present one to be incorrect.All maintenance department, housekeeping departmentand porter department employees employed by theEmployer at its apartment and hotel complex located at2301 Collins Avenue, Miami Beach, Florida, excludingfront door employees, front desk employees, lifeguards,office clerical employees, guards and supervisors asdefined in the Act.After issuance of the Decision and Direction of Election,Respondent filed a request for review with the Board and,by telegram dated November 5, the Board ruled:Having duly considered Employer's Request for Re-view of Regional Director's Decision and Direction ofElection the Board concluded that a substantial issue israised concerning the unit placement of pool employ-ees. However, the Board is of the opinion that suchissue can best be resolved through the challengeprocedure. Employer's Request for Review is deniedbut the Decision is amended to permit pool employeesto vote under challenge. By Direction of the Board,Member Jenkins dissenting.An election was held on November 5 and the tally ofballots revealed that of approximately 43 eligible voters 13votes were cast for Petitioner, 21 votes were cast againstPetitioner, 7 ballots were challenged, and I ballot wasvoided. As challenges were not determinative of the resultsof the election, the eligibility of pool employees and/orlifeguards was not determined.Respondent contended at the instant hearing that Ishould consider the issue concerning unit placement ofpool employees. I refrain from considering such issue as Iconclude the Regional Director's decision is not reviewableby an Administrative Law Judge.'2Being bound by theRegional Director's unit finding, I find, as alleged, that thebargaining unit found appropriate by the Regional Direc-tor, which is set forth above and in paragraph 4 of thecomplaint, constitutes a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.132. The Union's majority statusIt was stipulated, and I find, that the 40 individualsnamed in General Counsel's Exhibit 4 constituted theemployee complement in Respondent's maintenance,housekeeping, and porter departments on August 25, 1976.General Counsel placed 29 union authorization cards inevidence to prove the complaint allegation that the Unionrepresented a majority of Respondent's employees in anappropriate unit on August 25, 1976. The testimony ofemployees Suarez and Vigoa reveals that 24 of the 29persons were told before they executed their cards that thepurpose in signing the card was to cause the Union torepresent them.14The cards executed by Suarez and Vigoawere received when they indicated they were aware of thepurpose of the cards when they signed them. Two cardsAmerican Broadcasting Company, a Division of American Broadcasting-Paramount Theatres, Inc., 134 NLRB 1458 (1961).'4 G.C. Exhs. 2-25 and 27-30. Respondent objected to the receipt of the24 cards obtained by Suarez and Vigoa because the evidence revealed(Continued)415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere authenticated through the testimony of UnionRepresentative Antonio Fernandez who testified that hetold employees Guillermo Celorio and Marta Rodriquezthat the purpose of signing a card was to obtain unionrepresentation and that he witnessed Celorio's signature;he also testified that Rodriquez signed her card elsewhereand returned it to him the next day.15The last card wasintroduced into evidence through the testimony of SophiaCaraballa, who testified she could not read the Englishwording on the card but executed it to cause the Union torepresent her. I find Caraballa was sufficiently aware of thepurpose of the card and that her card is not invalidated dueto the fact that she could not read it.Alleged Misrepresentations That Everyone ElseHad SignedRespondent contends that the authorization cards placedin evidence by General Counsel cannot be relied on toprove majority status because the employee union organiz-ers decided before soliciting cards that they would seek tocause employees to sign by making false representationsand by threatening the employees. They adduced evidencethrough Organizer Velasquez and 10 employee witnesses insupport of their claim. The testimony is summarized below.Raul Velasquez testified that he, Suarez, and Vigoadiscussed the tactics they should utilize to cause employeesto sign authorization cards before solicitation began. Heclaimed they agreed they would tell employees that (I) thesalaries would be improved and they would have more paidvacations; (2) everyone else had signed and they shouldsign; and (3) if they did not sign they would not get thebenefits.'6Additionally, Velasquez testified that he heardSuarez and Vigoa state to groups of employees at varioustimes in the lunchroom that if they did not vote for theUnion and Respondent lost the election they would befired.The record reveals that 25 of the cards relied on byGeneral Counsel were signed on August 23, that 3 weresigned on August 24, and I was signed on August 25.Respondent argues strenuously that the fact that the bulkof the signatures were obtained in I day lends muchsupport to its contention that the employees were inducedto sign by the employee organizers' false representationthat everyone else had already signed.The type of false representation utilized in this case wastreated by the Board in Marie Phillips, Inc., 178 NLRB 340(1969), where the Board stated:We continue to believe that a showing, without more,of a misrepresentation as to the number of others whohave signed is insufficient to invalidate a clear andunequivocal designation card signed by an employee.This is so because such a card must be presumed toexpress the individual intent of the signer regardless ofthe wishes of others.Fernandez dated most of the cards. As the cards were clearly signedbetween August 20 and 25 and were delivered to the Board's office on thelater date, I find Respondent's objection is without merit.1S The cards are in evidence as G.C. Exhs. 32 and 33. The Rodriquezcard was objected to as she was not called as a witness to authenticate theWhere the objective facts, as evidenced by eventscontemporaneous with the signing, clearly demonstratethat the misrepresentation was the decisive factor incausing an employee to sign a card, we shall not countsuch card in determining the union's majority. How-ever, ...where the only indication of reliance is thesigner's subsequent testimony as to his subjective stateof mind when signing the card, such showing isinsufficient to invalidate the card.The only evidence offered by Respondent in this casewhich can fairly be deemed to be objective evidencerelating to the misrepresentation issue is that evidencewhich reveals all 29 card signers executed their cardsduring a 3-day period, with 25 signing on I day, andevidence which reveals the employee organizers decidedbefore beginning their solicitation efforts to intentionallymislead the employees. As I read Marie Phillips, Inc., supra,the objective evidence offered must prove rather thansuggest that employees signed cards in reliance on falserepresentations. While some of the employees among the29 employees in question undoubtedly would not havesigned union authorization cards but for the false represen-tations made to them by Suarez and Vigoa, the record in itspresent state does not permit me to determine whichemployees would not have signed. Accordingly, I find thatRespondent has not offered sufficient objective evidence toinvalidate the cards of employees on the sole ground thatthey were told everyone else had signed. Such cards are tobe counted as evidence of majority status should such bethe only evidence offered to vitiate them;Having generally stated by conclusions regarding thefalse representations, I turn to consideration of thetestimony of the 10 employee witnesses offered byRespondent.Ramero Cal: Cal testified that when Suarez solicited himhe said "that everybody had already signed. To sign it sothat we could receive more benefits. That if I did not sign itI would not receive benefits and I could lose my job." Oncross-examination, Cal testified he was told that without aunion he would have less benefits and less job security.While Respondent contends Cal was threatened with lossof benefits and loss of his job if he did not sign a card, Ifind such was not the case and conclude that Cal's cardshould be counted.Pedro Marrero: Marrero testified he was solicited bySuarez who told him he was the only one left to sign and, ifthe card was not signed and the Union were to lose, then"we people could lose our jobs." Marrero testified duringdirect examination that Suarez did not threaten him. Aswas the case with Cal, I find Suarez merely predicted thatRespondent might fire employees if the Union lost theelection and that nothing was said which would vitiateMarrero's card, which shall be counted.card. I find the objection without merit. Black Angus of Lauderhill, Inc., 213NLRB 425, 430 at fn. 6 (1974).16 Suarez and Vigoa denied that they approached employees in thismanner. The record reveals they did and I credit Velasquez' testimonyconcerning their presolicitation agreement.416 RONEY PLAZA APARTMENTSHector Dencas: Dencas testified Suarez called him on thephone and he then told him he did not want to haveanything to do with anything about a union, that he did notlike anything about that Union. According to Dencas, hewas subsequently told by Suarez that he was the last to signand he then signed "Because everybody else had signedcards and I didn't want to be the last one left behind."Subsequent to the time he signed, Dencas testified he heardVigoa state in the presence of Velasquez, Suarez, andseveral other maintenance employees whose names hecould not recall that if they did not all sign cards theywould all be out. I find the evidence reveals objectively thatDencas signed a card because Suarez falsely represented tohim that everyone else had signed and that his card is notto be counted.Karen Miller: Miller testified Suarez solicited her stating,"if I sign the card that I couldn't get fired but if I didn't Icould," and "that all the other maids had signed the card."Miller testified she signed the card because she did notwant to get fired. I find Suarez threatened Miller whensoliciting her signature and that her card is invalid and isnot to be counted.'7Arturo Rodriquez, Rafael Callado, Andrew Jaras, Ansel-mo Saytayana, Jose Mosquera, and Matias Llanos eachtestified that Suarez or Vigoa Jose Mosquera, and MatiasLlanos each testified that Suarez or Vigoa solicited theirsignature by stating everyone else had signed and theyshould sign and they signed cards because they did notwant to be left out of the group. Callado added that henever wanted the Union. I find this subjective testimonyinsufficient to vitiate the cards and they shall be counted.In view of the foregoing, I find that on August 25 theappropriate bargaining unit consisted of 40 employees andthat General Counsel has proved that 26 cards should becounted to determine the Union's majority status at thattime. Accordingly, I find the Union enjoyed majority statusin an appropriate unit on August 25.3. The demand and refusalBy letter dated August 25, the Union advised Respon-dent as follows:This is to advise you that the majority of youremployees have indicated that they desire the Hotel,Motel, Restaurant, Highrise Employees, and Bartend-ers Union, Local 355 to be their collective bargainingagent.We would appreciate having a meeting with you atyour earliest convenience to discuss recognition andconditions.On the same day, the Union filed the petition in Case 12-RC-5169, requesting the unit described in the section ofthis Decision entitled "The appropriate unit." Respondent1" Miller testified Suarez subsequently solicited employee PauletteMillien by saying the same things he said to her and that Millien signed acard. As Millien did not testify and the record does not reveal why shesigned, I refrain from invalidating her card. Respondent contends in briefthat, as several employees were shown to have been threatened while beingsolicited to sign a card, I should infer that others were threatened. Absentspecific evidence. I am unwilling to engage in such speculation.contended the appropriate unit should include, in additionto employees in the maintenance, housekeeping, and porterdepartment, the front door employees, the front deskemployees, and lifeguards. As previously indicated, theRegional Director found the unit requested by the Unionto be an appropriate unit.At the hearing in this case Respondent contended itsrefusal to bargain with the Union is justified by the factthat the unit is inappropriate and assuming arguendo, thatthe unit is appropriate, the Union has never enjoyedmajority status. For the reasons previously set forth above,I find Respondent's contention to be without merit.Commencing September 7, 1976, Respondent engaged inthe commission of serious unfair labor practices whichincluded the promulgation and enforcement of invalid no-solicitation and no-access rules adopted during the unioncampaign to deter employees in the exercise of theirSection 7 rights; it coercively interrogated employees; andit fired the principal employee organizer on September 16because of his union activities and sentiments. I concludethat such conduct made the holding of a fair electionunlikely and undermined the Union's majority. Additional-ly, I find that these unfair labor practices "are of such anature that their coercive effects cannot be eliminated bythe application of traditional remedies, with the result thata fair and reliable election cannot be had." ts Finally, I findthat the possibility of erasing the effects of the unfair laborpractices and of insuring a fair rerun election by use oftraditional remedies, though present, is slight, and thatemployee sentiment as reflected by their execution ofunion authorization cards during the period August 23 to25, 1976, would, on balance, be better protected by abargaining order, Gissel, supra at 614. For the reasonsstated, I find that Respondent violated Section 8(a)(5) ofthe Act by refusing to bargain with the Union on and afterSeptember 7, 1976.19IV. THE OBJECTIONSThe conduct herein found to be unlawful was alleged asobjectionable conduct in paragraphs 3, 4, 5, 6, 7, and 8 ofthe Union's objections. As the conduct occurred betweenthe time the petition was filed and the date the election washeld, I find it interfered with the employees' exercise of afree and untrammeled choice in the election and Irecommend that the results of the election held onNovember 5, 1976, be set aside. As I have recommendedissuance of a bargaining order, I recommend the petition inCase 12-RC-5169 be dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, andiR N.LR.B. v. Gissel Packing Co., Inc., U.S. 575, 614 (C.A. 4, 1968).19 Herman first promulgated and announced the invalid no-solicitationrule on this date. In accordance with Trading Porr, Inc.. 219 NLRB 298, 301(1971), the unlawful refusal to bargain occurred when Respondentembarked on a clear course of unlawful conduct, which I find to haveoccurred on September 7, 1976.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWI. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent violated Section 8(aXI) of the Act byinterrogating employees concerning their union activitiesand by promulgating and enforcing invalid no-solicitationand no-access rules designed to impede employees in theexercise of their Section 7 rights.4. Respondent violated Section 8(a)(1) and (3) of theAct by discharging Renny Suarez because of his unionactivities or sentiments.5. All maintenance department, housekeeping depart-ment, and porter department employees employed byRespondent at its apartment and hotel complex located at2301 Collins Avenue, Miami Beach, Florida, excludingfront door employees, front desk employees, lifeguards,office clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.6. On or about August 25, 1976, and at all materialtimes thereafter, the Union represented a majority ofemployees in the appropriate unit, and has been theexclusive representative of said employees for the purposeof collective bargaining within the meaning of Section 9(a)of the Act.7. Respondent has refused to bargain with the Union inviolation of Section 8(a)5) of the Act since September 7,1976.8. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.9. Respondent has not committed any other unfairlabor practices alleged in the complaint.REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the Act, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent has unlawfully refused tobargain collectively with the Union, I shall recommendthat it be ordered to bargain collectively with the Union,upon request, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment for the employees in the appropriate unit describedbelow. I shall also recommend that any understanding that20 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.the parties may reach shall be embodied in a signedagreement.Respondent will be required to offer Renny Suarezreinstatement to his former position of employment or, ifthat position no longer exists, to a substantially equivalentposition, without prejudice to his seniority, or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired to perform the work which he had beenperforming. Additionally, Respondent will be ordered tomake this employee whole for any loss of earnings he mayhave suffered by reason of his unlawful termination, withbackpay to be computed on a quarterly basis, makingdeductions for interim earnings, and with interest to bepaid at a rate of 6 percent per annum. F W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), enforcement denied ondifferent grounds 322 F.2d 913 (C.A. 9, 1963).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER20The Respondent, Roney Plaza Apartments, Coral Ga-bles, Florida, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating employees concerning their unionactivities and sentiments.(b) Threatening employees with discharge because oftheir union activities or sentiments and or because theyengage in solicitation on behalf of a union under circum-stances wherein such activity is protected by the Act.(c) Promulgating, enforcing, or giving effect to a rulewhich prohibits employees from soliciting on behalf of theUnion in circumstances wherein such rule is utilized todeter employees in the exercise of their Section 7 rightsrather than for legitimate business purposes.(d) Prohibiting access of employees to nonwork areasduring their nonworktime for the purpose of unionsolicitation, unless such prohibition is demonstrably neces-sary to maintain production and discipline.(e) Discharging, threatening to discharge, or otherwisediscriminating against any employees for the purpose ofdiscouraging employees from engaging in concerted activi-ty for their mutual aid or protection.(f) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions ofemployment with Hotel, Motel, Restaurant, HighriseEmployees and Bartenders Union, Local 355, AFL-CIO,as the exclusive bargaining representative of its employeesin the following appropriate unit:All maintenance department, housekeeping departmentand porter department employees employed by theEmployer at its apartment and hotel complex located at2301 Collins Avenue, Miami Beach, Florida, excludingfront door employees, front desk employees, lifeguards,102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.418 RONEY PLAZA APARTMENTSoffice clerical employees, guards and supervisors asdefined in the Act.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization; to form, join, or assist labor organizations; tobargain collectively through representatives of their ownchoosing; and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act; or torefrain from any or all such activities.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Renny Suarez immediate and full reinstatementto his former position or, if such position no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights previously enjoyed, and makehim whole for any loss of pay due to the violation againsthim in accordance with the manner set forth in "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Upon request, bargain collectively with Hotel, Motel,Restaurant, Highrise Employees and Bartenders Union,Local 355, AFL-CIO, as the representative of its mainte-nance department, housekeeping department, and porterdepartment employees employed at its Miami Beach,Florida, operation, but excluding front door employees,front desk employees, lifeguards, office clerical employees,guards, and supervisors as defined in the Act, and, if acontract is reached, sign same.(d) Post at its place of business in Miami Beach, Florida,copies of the attached notice marked "Appendix."2'Copies of said notice, on forms provided by the RegionalDirector for Region 12, after being duly signed byRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps it is taking to comply herewith.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees concerningtheir union activities or sentiments.WE WILL NOT threaten employees with dischargebecause of their union activities or sentiments and orbecause they engage in solicitation on behalf of a unionunder circumstances wherein such activity is protectedby the Act.WE WILL NOT promulgate, enforce, or give effect to arule which prohibits employees from soliciting onbehalf of a union in circumstances wherein such rule isutilized to deter employees in the exercise of theirSection 7 rights rather than for legitimate businesspurposes.WE WILL NOT prohibit access of employees tononwork areas during their nonworktime for thepurpose of union solicitation unless such prohibition isdemonstrably necessary to maintain production anddiscipline.WE WILL NOT discharge or otherwise discriminateagainst our employees in regard to their hire or tenure,or any term or condition of employment, because theybecome members of or engage in activities on behalf ofHotel, Motel, Restaurant, Highrise Employees andBartenders Union, Local 355, AFL-CIO, or any otherlabor organization, or because they engage in concertedactivities protected by Section 7 of the Act.WE WILL offer Renny Suarez immediate and fullreinstatement to his former job or, if such job no longerexists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges,and WE WILL make him whole for any loss of earningshe may have suffered as a result of the discriminationagainst him.WE WILL, upon request, recognize and bargaincollectively in good faith with Hotel, Motel, Restau-rant, Highrise Employees and Bartenders Union, AFL-CIO, for the unit described herein with respect to ratesof pay, wages, hours of work, and other terms andconditions of employment, and WE WILL, upon request,embody in a signed agreement any understandingreached. The bargaining unit is:All maintenance department, housekeeping de-partment and porter department employees em-ployed by the Employer at its apartment andhotel complex located at 2301 Collins Avenue,Miami Beach, Florida, excluding front dooremployees, front desk employees, lifeguards,office clerical employees, guards and supervisorsas defined in the Act.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to engage in or to refrain from engaging in any orall activities specified in Section 7 of the Act. Theseactivities include the right to self-organization, the rightto form, join, or assist labor organizations, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.RONEY PLAZA APARTMENTS420